NO.
12-06-00300-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: CLEMMIE
WICKWARE,   §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            In this
original mandamus proceeding, Clemmie Wickware requests this Court either to
expedite his civil rights action or to transfer it to a higher court.  Texas Rule of Appellate Procedure 52 governs
original proceedings.  Rule 52 addresses
such matters as the information that must be included in a petition for writ of
mandamus, the contents of the appendix that must accompany the petition, and
the contents of the record that must be filed. 
See Tex. R. App. P.
52.3, 52.7.  The materials filed in this
proceeding do not comply with Rule 52. 
Consequently, we are unable to conclude that the relator is entitled to
the relief he seeks.  Accordingly, the
petition for writ of mandamus is denied.
 
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
Opinion delivered September
6, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
(PUBLISH)